       ·-.
1 _-~_ _ _ _ Case
             _ _4:20-mj-04281-N/A-LAB Document 1 Filed 01/27/20 Page 1 of 1
                  _ _ _ _ _-.-:C=RI~M~IN_A_L_C_O_M_PL_A_IN_T.-----'-------------,
   0



         United States District Court                                         DISTRICT of ARIZONA

                          United States of America                            DOCKETNO.
                                  v.
             Theresa Lynn Schosker; DOB: 1956; United States                  MAGIST~T&'ft~~iM                J
               Brancon Amparan; DOB: 1981; United States
  Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A) (ii), 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i)

 COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
 On or about January 26, 2020, in the District of Arizona, Theresa Lynn Schosker and Brancon Amparan, named
 herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with
 each other and other persons, known and unknown, to transport certain illegal aliens, namely Rodin Yohani Lucas-
 Canahui and Gerber Estif Pineda-Sierra, and did so for the purpose of private financial gain; in violation of Title 8,
 United States Code, Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i).
 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
 On or about January 26, 2020, in the District of Arizona, United States Border Patrol Agents (BP A) attempted a traffic
 stop on a 2003 Honda Pilot near Sasabe. As the vehicle pulled over, two subjects dressed in camouflage fled from the
 vehicle and ran through the desert. The driver, Theresa Lynn Schosker, and front seat passenger, Brancon Amparan,
 remained in the vehicle. BPAs also discovered a female wearing camouflage and a child attempting to hide underneath
 blankets in the backseat. The two subjects that fled were apprehended and identified as Gerber Estif Pineda-Sierra
 Rodin and Yohani Lucas-Canahui. All four subjects were determined to be citizens of Guatemala, in the United States
 illegally.

 Material witnesses Rodin Y ohani Lucas-Canahui and Gerber Estif Pineda-Sierra, stated they had arranged and made
 payments to be smuggled into the United States. They both stated that after they crossed into the country illegally, they
 walked to a designated location where they were picked up by Theresa Lynn Schosker and Brancon Amparan.
 Lucas-Canahui stated he believed Theresa Lynn Schosker and Brancon Amparan knew they were illegal aliens,
 and that they were going to receive $5,000 for transporting them. Pineda-Sierra stated Schosker honked the horn for
 the aliens to enter the vehicle. He further stated that Schosker told them to duck down to avoid detection.




 MATERIAL WITNESSES IN RELATION TO THE CHARGE: Rodin Yohani Lucas-Canahui and Gerber Estif
 Pineda-Sierra

 Detention Requested                                                                       OF COMPLAINANT
      Being duly sworn, I declare that the foregoing is
      true and correct to the best of my    wle ge.
 AUTHORIZED BY: AUSA JAA/lmvv •....-7'.,',t.                                OFFICIAL TITLE
                                          ---=------------                ;
                                                                          i Border Patrol A ent

 SIGNATURE OF MAGISTRATE JUDGE 1)

   1) See Federal rules of Criminal Procedure Rules 3 and 54
